In an action to recover damages for personal injuries, etc., the defendant Keyspan appeals from so much of an order of the Supreme Court, Richmond County (Aliotta, J.), dated August 3, 2007, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff Jeannine Kelley-Blake (hereinafter the injured plaintiff) allegedly was injured when she tripped and fell on a defect in a roadway on Staten Island, where the defendant Keyspan admittedly had performed work within two years prior to the accident. The evidence submitted by Keyspan in support of its motion for summary judgment was insufficient to demonstrate that it was not liable for the injuries sustained by the injured plaintiff. Thus, Keyspan failed to establish its prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Accordingly, the Supreme Court properly denied Keyspan’s motion, regardless of the sufficiency of the plaintiffs’ opposition papers (see Winegrad v New York Univ. Med. Ctr., 64 NY2d at 853; Whitfield v City of New York, 48 AD3d 798, 799 [2008]). Rivera, J.E, Ritter, Eng and Chambers, JJ, concur. [See 2007 NY Slip Op 32538(U).]